Citation Nr: 0032150	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  95-16 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1960, from August 1964 to April 1972, and Persian 
Gulf active service from November 1990 to June 1991, with 
additional unconfirmed periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
North Little Rock, Arkansas. 

The veteran testified at a hearing at the RO in January 1996.  
A transcript of that hearing is associated with the claims 
folder.  

An October 1997 Board decision denied the issue of service 
connection for residuals of a left knee injury.  That issue 
is no longer before the Board.  The issue of entitlement to a 
TDIU was held in abeyance for the RO to address claims for 
higher evaluations for two of the veteran's service connected 
disabilities, diabetes mellitus and rheumatoid arthritis.  
These issues must again be remanded.


REMAND

Additional development is required in this case.  

In October 1997, the Board remanded this case for compliance 
with process and further development.  Specifically, the 
veteran had claimed that two of his service-connected 
disabilities, diabetes mellitus and rheumatoid arthritis, 
were more severe than their current evaluations showed, thus 
raising the issues of increased evaluations.  This resulted 
in these disability claims being inextricably intertwined 
with the issue of entitlement to TDIU and required that the 
TDIU be held in abeyance until the issues of an increased 
evaluation for diabetes mellitus and rheumatoid arthritis 
could be resolved.  

Service connection for rheumatoid arthritis was granted by 
rating decision of July 1996, and it is evaluated as 
20 percent disabling.  The veteran was notified by letter 
from the RO of the grant of service connection in 
August 1996.  In September 1996, he filed a notice of 
disagreement (NOD), indicating that he believed his 
disability was more severe than the 20 percent evaluation 
reflects.  The veteran is owed a statement of the case (SOC) 
on this issue, which should be considered an appeal for 
higher evaluation on the initial grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  The 
RO did not provide a statement of the case to the veteran on 
this issue, and he has therefore been precluded from 
perfecting an appeal.  This must be remedied on remand.  The 
Board is obligated to remand this case in light of Manlincon 
v. West, 12 Vet. App. 238 (1999).

Also, the Board instructed in its October 1997 remand that 
development needed to be undertaken in the claims for 
rheumatoid arthritis and an increased evaluation for diabetes 
mellitus.  Both of those issues were to be adjudicated, prior 
to an evaluation of the veteran's claim for entitlement to a 
TDIU.  The veteran and his representative were to be notified 
of the outcome and the veteran was to be informed that if the 
issue of an increased evaluation for diabetes mellitus was 
adverse to him, he needed to file a timely NOD and after a 
SOC was issued, a timely substantive appeal (SA) also needed 
to be filed in order to secure further appellate 
consideration.  This was not done. 

The Court held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Court or the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  It was also held that when the remand orders 
are not complied with, the Board errs in failing to ensure 
compliance.  Since the RO did not comply with the 
October 1997 remand order, there must be a remand in order 
that the rheumatoid arthritis, diabetes mellitus, and TDIU 
claims be appropriately adjudicated.  

Further, the veteran underwent VA examinations in August and 
September 1999.  It was noted in the September 1999 
examination that the veteran had poorly controlled diabetes 
mellitus and was insulin dependent.  It was also noted that 
he was seen by a diabetic provider every three to four 
months.  These records, have not been associated with the 
claims folder.  They also appear to be VA records and the 
Court has held that VA has constructive knowledge of VA 
records.  Therefore, in this claim, it is necessary to obtain 
the aforementioned medical records prior to a final decision 
in this case.  See Dunn v. West, 11 Vet. App. 462 (1998); see 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Also, 
in another September 1999 VA examination, it was noted that 
the veteran was diagnosed with  rheumatoid arthritis, mild 
degenerative joint disease (DJD) in the lumbar spine, and DJD 
of the left shoulder.  The veteran is service-connected for 
rheumatoid arthritis.  However, it is not clear from the 
record whether the veteran has rheumatoid arthritis as an 
active process, or whether he has residuals.  The rating 
criteria for rheumatoid arthritis depend upon whether the 
condition is active, in which case it is rated on 
exacerbations, or whether affected it should be rated on 
residuals such as limitation of motion or ankylosis of 
affected joints.  It is also not clear whether the veteran's 
DJD of the lumbar spine and left shoulder are affected by the 
veteran's rheumatoid arthritis.  This needs to be determined 
prior to final adjudication of the claim. 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  Ask the veteran for the names, 
addresses, and approximate dates of 
treatment from any private care providers 
for his rheumatoid arthritis or diabetes 
mellitus.  The RO should secure the 
necessary release of information from the 
veteran and attempt to obtain all VA and 
private medical records, if any, 
pertaining to treatment for his service-
connected disabilities, including 
treatment for diabetes mellitus discussed 
at the September 1999 VA examination and 
rheumatoid arthritis , as well as any 
other medical records since January 1996.  
After receipt of these records, they 
should be associated with the claims 
folders.  If any request for private 
treatment records is unsuccessful, notify 
the veteran and his representative so he 
may obtain and present his private 
treatment records.

2.  Schedule the veteran for VA 
examinations for purposes of assessing 
the current severity of his service-
connected rheumatoid arthritis and 
diabetes mellitus.  

With respect to his rheumatoid arthritis, 
all indicated studies, to include range 
of motion testing of all joints affected 
by rheumatoid arthritis in all directions 
(in degrees), x-ray examination and any 
other tests deemed necessary by the 
examiner, should be performed.  The 
veteran's claims files and a copy of this 
entire remand is to be made available to 
the examining physician for review in 
connection with the examination of the 
veteran so that the physician may review 
pertinent aspects of the veteran's 
medical history.  The examiner should be 
asked to determine whether the veteran's 
joints affected by rheumatoid arthritis 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excessive 
fatigability or incoordination.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the affected joints are used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should comment as to whether the 
veteran's DJD of the lumbar spine and 
left shoulder are caused by his 
rheumatoid arthritis.  The examiner is 
asked to state whether the veteran's 
rheumatoid arthritis is active and, if it 
is, what are its manifestations and how 
frequently do exacerbations occur?  In 
addition, the examiner should comment on 
the effects of pain on the veteran's 
ability to pursue gainful employment.  
The medical rationale for all opinions 
should be given.

With respect to his service-connected 
diabetes mellitus, all indicated studies 
deemed necessary by the examiner should 
be performed.  The veteran's claims files 
and a copy of this entire remand is to be 
made available to the examining physician 
for review in connection with the 
examination of the veteran so that the 
physician may review pertinent aspects of 
the veteran's medical history.  The 
examiner should discuss whether 
regulation of activities is required 
because of the diabetes mellitus, whether 
any hospitalizations are required for the 
diabetes, an whether there are any 
complications.

3.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  The RO should adjudicate the issue of 
entitlement to an increased rating for 
diabetes mellitus and the propriety of 
the initial rating for rheumatoid 
arthritis.  With respect to the claim for 
rheumatoid arthritis, the RO should 
consider the holding in Fenderson and 
whether staged ratings are in order.  The 
veteran and his representative should be 
notified of the outcome.  Thereafter, if 
the veteran files a timely NOD with the 
rating for diabetes mellitus, he should 
be accorded a statement of the case on 
both issues (increased rating for 
diabetes mellitus and appeal from the 
initial grant of service connection for 
rheumatoid arthritis).  (As noted in the 
previous remand, the veteran has already 
filed a notice of disagreement with the 
initial rating for his rheumatoid 
arthritis, but a statement of the case 
must be provided, and he must file a 
substantive appeal.)  The veteran should 
be notified of the time limit within 
which he must file a substantive appeal 
to secure Board review of either of these 
issues.  

6.  The RO should finally review the 
veteran's claim of TDIU to determine 
whether it may be granted.  If the 
benefit sought remains denied, the 
veteran should be provided a SSOC and 
afforded the appropriate period of time 
in which to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



